*426The opinion of the conrt was delivered by
Bermudez, O. J.
This isa suit for the recovery of $2500 as damages alleged to have been occasioned by the defendants, for illegally and maliciously breaking, tearing down and hauling away a dividing fence between the contiguous farm's of the plaintiff and of the defendants,'leaving a large portion of that of petitioner unprotected and in the woods.
The answer was a general denial, a charge of malicious and vexatious prosecution, to harass defendants who had been criminally prosecuted, but acquitted, and who have sustained five hundred dollars damages, which are asked in reconvention.
The issues were tried by a jury, who returned a verdict of two hundred dollars ($200) in favor of plaintiff, on which the court, satisfied with the finding, rendered a judgment for as much.
The defendants appealed, and the plaintiff, answering, prays for an increase of the judgment to the full amount claimed.
Surely the plaintiff has some cause of complaint, for which he is entitled to be indemnified, but it is surprising that he should ever have imagined a court of justice could allow him $2500 to repair the injury he has sustained.
It is clear that he magnified and swelled it to that exaggerated figure for no other purpose than that of making a jurisdictional allegation for the recovery of a largely fictitious claim, in order to bring the case within the jurisdiction of this court.
Had this appeal been taken by the plaintiff and had the defendants moved for its dismissal, the motion would have prevailed, the claim being manifestly inflated; but as the defendants could not have taken their appeal to another appellant jurisdiction and were bound, under the allegations to come here, we can not proprio motu dismiss it, as we might otherwise have done.
The reeonventional demand was not formally or expressly passed upon, although it may have been considered and acted upon. However this be, it is not before us, as might be a plea of payment or such other, as it is an independent matter which might have formed the object of a distinct suit.
The defendants have not shown that the verdict of the jury is excessive and the plaintiff has not established that it is for less than he is entitled to recover.
*427Under the circumstances the question involved being one of fact .and of little importance, the finding of the jury, which has satisfied .neither side, should not be disturbed.
Judgment affirmed.